Title: From John Adams to William Cunningham, 13 December 1808
From: Adams, John
To: Cunningham, William


ExtractDr Sir
Quincy Decr 13. 1808

I laughed when I read your Expectation, that what you had written on J. Q. A. would be printed. I found that you was not acquainted with the World, as it exists in Boston. The four federal Papers are under the Imprimatur of an Oligarchy of Purse, proud Speculators as despotic as the thirty Tyrants of Athens. Tryals enough have been made, as I have been informed to insert many Things on the same Subject, and been refused. You will destroy all your Credit if your persevere in such Attempts.- Banks and other vile Pranks, have thrown the Majority into the hands of those, who were Shapen in Toryism and in British Idolatry did their Mothers conceive them. Beware then how you offend this irritable race of Refugees.- Whatever Friendship you may have retained for J Q A or his Father I advise you to conceal it close, within your own Breast. If it takes air, it will ruin your prospects.
I have been too much occupied with other Things, to think of the wise man of Salem. Time enough! Be patient.
Your designation of Mr J. Q. A. to the office Mr Madison now holds, will be as erroneous as the other to that of Vice President.- Mr Giles, Mr Monroe, Mr Pope Mr Mitchell, Mr Twenty others, will be more likely. No! Mr Adams must be left where he is.- He is now at his Ease, is happy and usefull: more useful perhaps than he could be in any public Station, in these times of Anarchy Violence and Fury. No! The old Whigs and their Posterity must all go in to Obscurity, and all the public offices must be monopolized by the blood of the old Refugees.- Mr Gore the son of one Refugee must be Governor; Mr Dickman a Son of another Refugee must be a Member of Cogress from the old Tory Country of Salem. Mr Edward Hutchinson Robbins a nephew of the Sovereign Pontiff of Toryism must be a Councillor and a member of Congress. Mr .Lloyd, the Son of another Tory as orthodox as any of the Refugees must be a Senator &c &c &c The old Whigs dead or living will soon be in Sufficient Obscurity and the Revolution in Sufficient disgrace.
The Whigs had been reduced to the necessity of choosing Mr Sullivan. He is now departed and will probably be the last of the Whigs. The Tories I Suppose are Sanguine, that they Shall have Mr Gore, in the Spring. There seems to be among them, however, some Suspicion, that they are not secure in this hope. I conclude so, because I hear, that among them other persons are contemplated. Mr Grey of Salem has been mentioned and Mr Parker a Judge of the Supream Court. This Gentleman has is said to be in high Esteem and Admiration in the District of Maine, where the Election has been Sometimes decided. In Worcester Hampshire and Berkshire, I expect to hear that Mr Sedgewicke will be nominated, unless they should turn to my old Friend Governor Strong. The Republicans will no doubt adhere to Mr Lincoln. Both Parties however will be directed by their Caucuses, which are established by Custom, as parts of the Constitution, as much as Party Principles are, or party Intollerance.
I may mention to you, in confidence, that considerable pains have been taken to persuade your friend J. Q. A. to consent to be run by the Republicans. But he is utterly adverse to it: and so am I: for many reasons among which are 1. The office, tho a precious Stone, is but a Carbuncle, Shining in the dark. 2. It is a State of perfect Slavery: the drudgery of it is extreamly oppressive. 3. The Compensation is not a living for a common Gentleman. 4. He must resign his professorship. 5 He must renounce his practice at the Bar. 6. He must stand in competition with Mr Lincoln, which would divide the Republican Interest and certainly prevent the Election of Either. 7 It would produce an eternal Separation between him and the federalists, at least that part of them, who now constitute the absolute oligarchy. This I own however, I Should not much regret, for this nation has more to fear from them than any other Source. 8 Finally and above all there is as little prospect of doing any good, as acquiring any honor or receiving any Comfort. For these reasons I am decidedly against the Project, and so is he. Private Station in my opinion has no equal for him.
Be so good as to tell me, who are in nomination in your Neighbourhood.
I am as usualJ. Adams